FILED
                            NOT FOR PUBLICATION                              JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PUSHPINDER WALIA,                                No. 09-36004

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01188-JLR

  v.
                                                 MEMORANDUM *
PATRICK R. DONAHOE, Postmaster
General United States Postal Service,**

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                             Submitted June 15, 2011 ***

Before:      CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Pushpinder Walia appeals pro se from the district court’s order denying her

request for appointment of counsel and her motion to submit exhibits in her Title

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             Patrick R. Donahoe has been substituted for his predecessor, John
Potter, as Postmaster General under Fed. R. App. P. 43(c)(2).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
VII employment action against the United States Postal Service. To the extent that

we have jurisdiction, it is under 28 U.S.C. § 1291. We review for an abuse of

discretion. Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 269 (9th

Cir. 1982). We affirm in part and dismiss in part.

      The district court did not abuse its discretion in denying Walia’s request for

appointment of counsel because Walia failed to show that she lacked the financial

resources to hire counsel. See id. (a plaintiff’s financial resources are a relevant

factor in the district court’s determination whether to appoint counsel in a Title VII

action).

      Walia’s remaining contentions are unpersuasive.

      We lack jurisdiction to consider the district court’s denial of Walia’s

“Motion to Submit Exhibits Referred to in Her Employment Discrimination

Complaint” because it is not an appealable decision. See Way v. Cnty. of Ventura,

348 F.3d 808, 810 (9th Cir. 2003) (court of appeals generally has jurisdiction only

to hear appeals from final decisions of the district court).

      AFFIRMED in part and DISMISSED in part.




                                            2                                    09-36004